Case 1:19-cv-00442-DDD-JPM Document 24 Filed 02/21/20 Page 1 of 2 PageID #: 77



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              ALEXANDRIA DIVISION

 ROBERT L. SALIM,                          *      CIVIL ACTION NO. 1:19-cv-00442

               Plaintiff                   *

 VERSUS                                    *
                                                  JUDGE DEE D. DRELL
                                           *
 LOUISIANA HEALTH SERVICE &
 INDEMNITY CO                              *
                                                  MAGISTRATE JOSEPH H. L.
               Defendant                   *      PEREZ-MONTES

 *      *      *      *      *      *      *

                                 JOINT STIPULATION

        Plaintiff Robert L. Salim and Defendant Louisiana Health Service & Indemnity

 Company, d/b/a Blue Cross and Blue Shield of Louisiana (“BCBSLA”), in compliance with

 this Court’s ERISA Case Order (Doc. 19), present the following joint stipulation:

     A. ERISA governs the employee health benefit plan established by Robert L. Salim,

        APC (“the Plan”) provided to employees of Robert L. Salim, APC, group number

        XXXX1ERC.

     B. ERISA preempts all state law claims related to the Plan.

     C. The Plan vests the plan administrator with discretionary authority to determine

        eligibility for benefits and construe the terms of the Plan. Article XX, page 73, of

        the Plan defines the administrator’s authority to determine eligibility benefits

        and/or to construe or interpret the terms of the Plan as follows:

               Article XX. GENERAL PROVISIONS –
               GROUP/POLICYHOLDER AND MEMBERS


                                        * * *
Case 1:19-cv-00442-DDD-JPM Document 24 Filed 02/21/20 Page 2 of 2 PageID #: 78



               A. The Benefit Plan
                                          * * *
               4. The Company [BCBSLA] has full discretionary authority to
               determine eligibility for Benefits and/or to construe the terms of
               this Benefit Plan.


        This stipulation will not be binding on the parties as to the appropriate standard

 of review which will be applied to the merits of the case. That determination will be made

 by the Court after submission of briefs from the parties on the merits which shall

 specifically address this issue.

                                    Respectfully submitted:

                                    By:     /s/ Richard A. Sherburne, Jr.
                                            Allison N. Pham (LA Bar No. 29369)
                                            Jessica W. Chapman (LA Bar No. 31097)
                                            Richard A. Sherburne, Jr. (02106)
                                            5525 Reitz Avenue (70809)
                                            Post Office Box 98029
                                            Baton Rouge, Louisiana 70898-9029
                                            Telephone: (225) 295-2199
                                            Facsimile: (225) 297-2760
                                            Allison.Pham@bcbsla.com
                                            Jessica.Chapman@bcbsla.com
                                            Richard.Sherburne@bcbsla.com

                                    Attorneys for Defendant Louisiana Health Service &
                                    Indemnity Company, d/b/a Blue Cross and Blue
                                    Shield of Louisiana

                                            and

                                            /s/ Ronald E. Corkern, Jr.
                                            Ronald E. Corkern, Jr.
                                            CORKERN, CREWS, GUILLET & JOHNSON, LLC
                                            616 Front Street
                                            P.O. Box 1036
                                            Natchitoches, Louisiana 71458-1036
                                            Telephone: (318) 352-2302
                                            Facsimile: (318) 352-7548

                                    Attorney for Plaintiff Robert L. Salim

                                              2
